Citation Nr: 1134696	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus.

2.  Entitlement to a separate rating for anal fistula, as a consequence of diabetes mellitus.

3.  Entitlement to an earlier effective date than February 9, 2004, for a grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and December 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to an earlier effective date than February 9, 2004, for a grant of service connection for diabetes mellitus is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-connected diabetes mellitus requires an oral hypoglycemic agent and a restricted diet; it does not require regulation of activities.

2.  The competent evidence shows that the Veteran's perirectal abscesses with recurrent anal fistulas were caused by the duration of his service-connected diabetes mellitus and require the wearing of pads due to leakage and draining. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).

2.  The criteria for a separate 30 percent rating for perirectal abscesses with recurrent anal fistulas associated with service-connected diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7332, 7335 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for diabetes mellitus is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May 2004 VCAA notice was provided prior to the currently appealed rating decision issued in August 2004; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for diabetes mellitus, and because the Veteran was fully informed of the evidence needed to substantiate his claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was provided with VA examinations in 2004 and in 2009 which addressed the current nature and severity of his service-connected diabetes mellitus.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in relation to the rating criteria and in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected diabetes mellitus is more disabling than currently evaluated.  He specifically contends that his service-connected diabetes mellitus requires regulation of activities.  He also contends that his perirectal abscesses with recurrent anal fistulas were caused by his service-connected diabetes mellitus and require the wearing of pads in his underwear due to leakage and draining.  He believes that he should be compensated for the pain and humiliation he experiences as a result of his perirectal abscesses with recurrent anal fistulas.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected diabetes mellitus currently is evaluated as 20 percent disabling under 38 C.F.R. § 4.118, DC 7913.  See 38 C.F.R. § 4.118, DC 7913 (2010).  DC 7913 provides a 20 percent rating for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than 1 daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes should be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.118, DC 7913, Note (1).

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 20 percent for diabetes mellitus.  The competent post-service evidence shows that the Veteran's service-connected diabetes mellitus requires insulin and a restricted diet.  There is no indication in the competent evidence (in this case, the Veteran's post-service VA and private treatment records) that his service-connected diabetes mellitus requires any regulation of activities.  For example, when the Veteran established care with VA in November 2003, it was noted that he had reported for evaluation of diabetes mellitus "which is well controlled on low doses of glyburide."  Physical examination showed a soft, non-tender, slightly distended abdomen without masses and a large surgical scar in the left lower quadrant.  The assessment included diabetes mellitus type II.
On VA Agent Orange Registry examination in March 2004, the Veteran's complaints included diabetes mellitus.  He reported that his diabetes mellitus had begun in 1999.  He had lost 2-3 pounds since his last examination.  He denied any restriction of activities and reported that he had retired in January 2004.  His treatment for diabetes mellitus was glyburide 5 mg once a day.  Physical examination showed normal bowel sounds, a non-tender, non-distended abdomen without masses, and no organomegaly.  The assessment included diabetes mellitus with erectile dysfunction "as a complication."

On VA outpatient treatment in June 2004, the Veteran's complaints included waking up 1-2 times a night to urinate and "a lot of hesitancy."  It was noted that he was being evaluated for diabetes mellitus "which is well controlled on low doses of glyburide."  The Veteran's sugars were all less than 120.  Physical examination showed a soft, non-tender, non-distended abdomen without masses.  The assessment included diabetes mellitus type II.

On VA examination in September 2004, the Veteran's complaints included frequent urination and erectile dysfunction for 4 years.  He reported being diagnosed as having diabetes in 2000 and being treated with glyburide since that time.  He denied any known history of hospitalizations for diabetic ketoacidosis or hyperglycemia.  He also reported being followed by a physician twice a year for treatment of diabetes mellitus.  He also denied having progressive weight loss or loss of strength, abnormal sensation, or bladder or bowel dysfunction as related to diabetes mellitus.  He further denied urinary incontinence or dysuria.  He stated that his diabetes mellitus was treated with glyburide "and diet."  He was not currently employed.  Physical examination showed a soft, non-tender abdomen without evidence of hepatosplenomegaly or masses, no rebound or guarding, bowel sounds present in all quadrants, no ascites or superficial vein distention, and no hernias.  The diagnoses included diabetes mellitus type II.

On VA outpatient treatment in September 2006, no relevant complaints were noted.  Physical examination showed a soft, non-tender abdomen with active bowel sounds.  A diabetic foot exam was normal.  The assessment included diabetes mellitus type II which was well controlled with diet and exercise.  

A review of the Veteran's SSA records, which were date-stamped as received by the RO in December 2008, shows that he was awarded SSA disability benefits in January 2004 for gastrointestinal and cardiovascular problems.  These records also show that, on private outpatient treatment in February 2003, the Veteran's diabetes was stable.  He was advised to lose a few pounds of weight and already had lost 2-3 pounds since his previous visit.  The assessment included diabetes "not quite adequately controlled."

In a March 2003 letter, William C. Murphy, Jr., M.D., stated that the Veteran was "a diet controlled diabetic for some two years duration."  After conducting an eye examination of the Veteran, Dr. Murphy's impression was diabetes with no retinopathy seen.  

On private outpatient treatment in June 2003, it was noted that the Veteran had presented for "his annual follow-up for diabetes."  It also was noted that the Veteran "has not checked his diabetic regimen recently.  He is still on no medication."  His diabetes was controlled by diet.  His fasting sugar on the morning of this appointment was 151.  The assessment included diabetes of "questionable status."  It was noted that the Veteran's diabetes would continued to be managed "with diet alone."

On VA examination in September 2009, the Veteran's complaints included diabetes mellitus since 2000.  He treated his diabetes mellitus with glyburide 5 mg once a day.  The Veteran had been instructed to follow a restricted or special diet but was not restricted in his ability to perform strenuous activities.  Physical examination showed no abdominal pulsation or mass, no diabetic skin abnormalities, and no diabetic retinopathy.  The Veteran had retired in 2003 due to an abdominal aortic aneurysm repair.  The diagnoses included diabetes mellitus type 2.
On VA outpatient treatment later in September 2009, the Veteran reported that his weight had gone down due to changes in his diet, including cutting down on meals and staying away from ice cream and hamburgers.  He reported noticing "low sugars off and on."  He was taking glyburide 5 mg on an as needed basis for his diabetes mellitus.  Physical examination showed a soft, non-tender abdomen with active bowel sounds.  The assessment included diabetes mellitus type II.  These results were unchanged on subsequent VA outpatient treatment in April 2010.

The Board acknowledges the Veteran's assertions that his service-connected diabetes mellitus is worse than currently evaluated.  The competent evidence does not support these assertions, however, showing instead that the Veteran's service-connected diabetes mellitus requires an oral hypoglycemic agent (in this case, glyburide) taken on an as needed basis and is controlled by diet (i.e., a 20 percent rating under DC 7913).  See 38 C.F.R. § 4.119, DC 7913.  The Veteran's private treating physician stated in June 2003 that the Veteran's was controlled "with diet alone."  Repeated VA outpatient treatment visits conducted during the pendency of this appeal have shown that the Veteran's service-connected diabetes mellitus is well controlled by a combination of medication, diet, and exercise.  The Veteran reported on VA examination in September 2004 that his service-connected diabetes mellitus was controlled with diet and by taking glyburide.  He did not contend, and the VA examiner did not conclude, that regulation of activities was required for treatment of his service-connected diabetes mellitus.  A different VA examiner specifically concluded in September 2009 that the Veteran's service-connected diabetes mellitus did not require any restriction of his activities.  The Board acknowledges that the Veteran's VA treatment records indicate that he has experienced erectile dysfunction as a complication of his service-connected diabetes mellitus.  These records also show, however, that the Veteran's erectile dysfunction has been treated with medication.  There is no indication in the competent evidence that the Veteran experiences erectile dysfunction to a compensable degree; in other words, because it is a non-compensable complication of his diabetes mellitus, the Veteran's erectile dysfunction is considered a part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1) (2010).  The Veteran is currently receiving special monthly compensation for loss of use of a creative organ.  Additional benefits for erectile dysfunction would require deformity of the penis, which is not shown in this case.  38 C.F.R. § 4.115b, DC 7522 (2010).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that his service-connected diabetes mellitus requires insulin, a restricted diet, and regulation of activities or episodes of ketoacidosis or hypoglycemic reactions which require hospitalization, visits to a diabetic care provider, or progressive loss of weight and strength (i.e., a 40, 60, or 100 percent rating under DC 7913) such that an initial rating greater than 20 percent is warranted.  See 38 C.F.R. § 4.119, DC 7913.  In summary, the Board finds that the criteria for an initial rating greater than 20 percent for diabetes mellitus are not met. 

The Board also finds that the competent evidence supports assigning a separate 30 percent rating for the Veteran's perirectal abscesses with recurrent anal fistulas associated with his service-connected diabetes mellitus.  See 38 C.F.R. § 4.114, DC's 7332 and 7335 (2010).  The Veteran has contended that his service-connected diabetes mellitus caused him to experience perirectal abscesses with recurrent anal fistulas.  He also has contended that his perirectal abscesses with recurrent anal fistulas require him to wear underwear pads due to leakage and drainage.  He has contended further that the symptoms he experiences as a result of his perirectal abscesses with recurrent anal fistulas are painful and humiliating.  The competent evidence supports the Veteran's assertions regarding the contended etiological relationship between his service-connected diabetes mellitus and perirectal abscesses with recurrent anal fistulas.  This evidence also supports assigning a separate 30 percent rating under DC's 7332 and 7335 for perirectal abscesses with recurrent fistulas.  Id.  For example, when the Veteran established care with VA in November 2003, the assessment included fistula.  

On VA Agent Orange Registry examination in March 2004, his history included 6 rectal fistulas.  Rectal examination showed normal rectal sphincter tone, no masses, a smooth prostate without masses or induration, no gross blood, and a brown stool.  The assessment included chronic rectal fistulas with many surgeries.

A review of the Veteran's private treatment records, date-stamped as received in September 2004, shows that he had surgery in May 2002 to biopsy an open chronic wound in his rectum and a small anal polyp.  The pre-operative diagnosis was status-post staged anal fistulotomy with seton with chronic wound.  The post-operative diagnosis was status-post staged anal fistulotomy with seton with chronic wound with internal anal fistula.

On VA outpatient treatment in November 2006, the Veteran complained of difficulty with anal fistulas on the left side for approximately 8 years, fecal incontinence once a month, persistent drainage of purulent/bloody drainage from 1 persistent fistula on the left which worsened after a hard bowel movement or with increased physical activity.  He reported undergoing 6 procedures.  He also reported that he felt like a new fistula "may be developing on [the] right."  The Veteran wanted a second opinion "on whether any further surgical management would be helpful" with his anal fistulas.  He denied any history of diarrhea, frequent stooling, colitis, Crohn's disease, and any intestinal or stomach complaints "other than reflux."  A history of diabetes mellitus type II also was noted.  Rectal examination showed "what appear to be multiple inclusion cysts but no definite sinus tracts" around the rectum externally, good sphincter tone, scarring internally on the left and posterior of the right side without any definite scarring, and no evidence of internal/external abscess.  The assessment was a history of anal fistula with multiple inclusion cysts in the perirectal area.  The VA clinician stated that no surgical intervention was needed and advised the Veteran to return if and when he had a flare of his drainage/pain/fistula symptoms to be re-evaluated for the need for surgery.

In a December 2006 statement, the Veteran's wife asserted that he "suffered pain, humiliation, and inability to perform ordinary tasks that require more than a couple of minutes to do.  He becomes raw in his anal area.  He wears pads to catch blood, pus, and feces."  

A review of the Veteran's SSA records, which were date-stamped as received by the RO in December 2008, shows that, in February 2001, the Veteran had surgery at a private surgery center to treat his anal fistulas.  The operations performed were external hemorrhoidectomy, sigmoidoscopy, and incision and drainage of perianal abscess.  The pre-operative and post-operative diagnoses included perianal abscess.

The Veteran had a second surgery in September 2001 to treat his anal fistulas.  The pre-operative diagnosis was recurrent fistula in ano.  The post-operative diagnosis was recurrent deep submuscular fistula in ano.  It was noted that the Veteran "will need a second stage procedure to complete his fistulotomy."

In December 2001, the Veteran had a third surgery to treat his anal fistulas.  The pre-operative diagnosis was status-post anal fistulotomy - first stage with placement of seton.  The operation performed was completion of anal fistulotomy with removal of seton.  It was noted that the first stage of the fistulotomy had healed nicely.  The post-operative diagnosis was status-post anal fistulotomy - first stage with placement of seton.

On private colonoscopy in October 2002, the pre-operative differential diagnosis was Crohn's disease versus complex rectal fistula.  The post-operative diagnoses included no evidence of Crohn's disease and anal fistulization towards the rectum with deep scar tissue and diminished anal sphincter tone.

In a March 2004 letter, W. Haddad, M.D., stated that the Veteran "had a complicated and high anal fistula that failed procedures somewhere else and I had to do additional procedures on him in terms of staged fistulotomy which required division of anal sphincters and unfortunately he did not get well as most fistula patients would."  Dr. Haddad stated that the Veteran developed a chronic wound and stricture which flared up again when he had an abdominal aortic aneurysm and he developed an acute infection.  Dr. Haddad also stated that the Veteran's anal fistulas had required about 5 operations "thus far."  Dr. Haddad stated further that the Veteran's symptoms from his anal fistulas required him to use the bathroom frequently and keep the area clean.

On VA outpatient treatment on January 16, 2008, the Veteran complained of a 7-day history of perianal pain and drainage "to the point where it was going through his pads and soiling his clothes" and causing mild discomfort when he sat or walked.  The Veteran denied any other associated symptoms, including abdominal pain, and still was having regular bowel movements.  Physical examination showed he was in mild discomfort, a 2 centimeter (cm) indurated fissure in the rectal area with serous drainage on the right lateral aspect, no purulent drainage, and a post-midline crater in the anal canal.  The assessment was a history of anal fissure with residual serous drainage and pain which was resolving.

On January 23, 2008, the Veteran complained of drainage from the anal canal and pain on the right side of the anus/rectum.  A history of perianal fistulae status-post multiple anal surgeries (7 in 7 years), most recently excision of anal skin tract in June 2007, was noted.  He wore approximately 1 pad per day.  Digital rectal examination showed moderate sphincter tone, stenosed anal cavity, a large amount of scar tissue on the left and anterior side when the Veteran was in the prone position, a cavity posteriorly and on the right, and mild tenderness to palpation on the right.  The assessment was anal fissure and a significant amount of anal scarring with recurrent anal abscesses that spontaneously drain, currently recovering from most recent episode.  The attending surgeon noted in an addendum to this treatment note that the Veteran's flare-ups lasted "about 7-14 days."  This VA clinician also noted that the Veteran's external opening currently was on the right lateral side.

In a February 2009 statement, the Veteran contended that his service-connected diabetes mellitus prevented his anal fistulas from healing properly.  He stated that, while he was working, he had kept a box of Kotex in his truck so that he could change his pad hourly "to catch the oozing, pus-filled blood" which drained from the anal fistulas in his rectum.  He also experienced "knots in my rectum that were extremely painful" and made it "hard to sit, stand, or do much physical work."  He also stated that "the fistulas will sometimes flare up, the tunnels in the rectum will fill up and create a large ball of puss that, after several days, will burst and even Kotex doesn't help."  

On VA examination in September 2009, the Veteran's complaints included rectal fistulas which had been intermittent with remissions since 2000.  Non-healing draining anal fistulas were noted as a complication of his diabetes mellitus.  He reported a history of perirectal abscesses with recurrent anal fistulas that drained and required him to wear pads in his underwear because of draining from the fistulas.  Rectal examination showed anal scarring from multiple surgeries for anal fistulas.  The Veteran was wearing a pad in his underwear.  The diagnoses included perirectal abscesses with recurrent fistulas which were a complication of the Veteran's diabetes mellitus due to the duration of his diabetes mellitus.

On VA outpatient treatment in April 2010, the Veteran's complaints included leakage from anal fistulas especially after a hard bowel movement or physical activity.  He stated that he usually managed this problem by taking sitz baths 3-4 times a day and, after 2 days, his anal fistulas drained a pinkish fluid and he felt much better.  He also reported that a 2008 colonoscopy showed anal scarring.  The assessment included anal fistula.    

The Board observes that DC 7335 provides that fistula in ano (or anal fistula) is rated as for impairment of sphincter control under DC 7332.  See 38 C.F.R. § 4.114, DC 7335 (2010).  DC 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under DC 7332 for complete loss of sphincter control.  See 38 C.F.R. § 4.114, DC 7332 (2010).

The Board acknowledges the Veteran's assertions that his service-connected diabetes mellitus caused him to experience recurrent anal fistulas which continue to be painful and result in drainage and leakage in the rectum.  And, as noted above, the competent evidence (in this case, the September 2009 VA examination report) supports these assertions and establishes that the Veteran's recurrent anal fistulas are a complication of his service-connected diabetes mellitus due to the duration of this disability.  The Veteran has reported consistently to his post-service VA and private treating physicians that the drainage and leakage which he experiences from his recurrent anal fistulas require him to wear and change pads in his underwear frequently.  Although the Veteran's recurrent anal fistulas require him to wear pads (i.e., a 30 percent rating under DC 7332), there is no competent evidence that they result in extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements or complete loss of sphincter control (i.e., a 60 or 100 percent rating under DC 7332) such that a separate rating greater than 30 percent is warranted.  Id.  In summary, the Board finds that, because the competent evidence establishes that the Veteran experiences disability from perirectal abscesses with recurrent anal fistulas as a complication of his service-connected diabetes mellitus, and because the anal fistulas require him to wear pads, a separate 30 percent rating for perirectal abscesses with recurrent anal fistulas associated with his service-connected diabetes mellitus is warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected diabetes mellitus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected diabetes mellitus is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected diabetes mellitus.  This is especially true because the 20 percent rating currently assigned for the Veteran's diabetes mellitus effective February 9, 2004, contemplates moderate disability and because the Board has assigned a separate 30 percent rating in this decision for the additional disability that the Veteran experiences from recurrent anal fistulas due to the duration of his service-connected diabetes mellitus.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired throughout the pendency of this appeal.  He specifically reported at his VA examination in September 2009 that he had retired in 2003 due to an abdominal aortic aneurysm repair.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Entitlement to an initial rating greater than 20 percent for diabetes mellitus is denied.

Entitlement to a separate 30 percent rating for perirectal abscesses with recurrent anal fistulas associated with service-connected diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In the rating decision issued in August 2004, the RO granted the Veteran's claim of service connection for diabetes mellitus and assigned a 20 percent rating effective February 9, 2004.  The RO explained in the narrative for this rating decision that, because the law allowed for a grant of retroactive benefits 1 year prior to the date of the Veteran's claim so long as he had diabetes mellitus on the date that the regulation went in to effect (May 8, 2001), and because there were additional private treatment records which had not yet been obtained by the RO, once these records had been requested and reviewed, the Veteran might be entitled to an effective date earlier than February 9, 2004 for a grant of service connection for diabetes mellitus.  It is not clear from a review of the claims file why the RO did not obtain all of the Veteran's previously identified private treatment records before issuing the August 2004 rating decision.  

In a rating decision issued in December 2004, the RO concluded that an effective date earlier than February 9, 2004 for a grant of service connection for diabetes mellitus was not warranted because the additional private treatment records obtained since the August 2004 rating decision showed that the Veteran's diabetes mellitus had not been diagnosed until May 2002.  Thus, the RO also concluded that there was no evidence to support an effective date earlier than what was currently assigned.

The Veteran then submitted a signed VA Form 21-4138 dated on June 2, 2005, and date-stamped as received by the RO on June 9, 2005, in which he expressed disagreement with the December 2004 rating decision.  He identified "diabetes type II" as one of the issues that he was appealing on this form.  The RO issued a Statement of the Case (SOC) in August 2006 that only addressed the issue of a higher initial rating for the Veteran's service-connected diabetes mellitus.  The Veteran then filed a VA Form 9 in September 2006 in which he limited his appeal to a higher initial rating for diabetes mellitus and stated that he wanted "60% compensation" for this service-connected disability.  The RO has not issued an SOC on the issue of entitlement to an effective date earlier than February 9, 2004, for a grant of service connection for diabetes mellitus.  Having reviewed the claims file, the Board finds that the Veteran disagreed with the denial of this earlier effective date claim in the December 2004 rating decision.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should issue an SOC on the issue of entitlement to an effective date earlier than February 9, 2004, for an award of service connection for diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to an effective date earlier than February 9, 2004, for an award of service connection for diabetes mellitus and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


